Citation Nr: 0426440	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

These issues are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

Upon review of the record the Board concludes that additional 
notice and development is necessary prior to consideration of 
the veteran's appeal.  

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  He claims that his PTSD 
symptomatology includes panic attacks, nightmares, memory 
loss, suicidal thoughts, pyromania, mood swings, depression, 
paranoia, crowd avoidance, flashbacks, and impaired judgment.  
He contends that he is entitled to an increased rating for 
his PTSD.   

The veteran also states that his PTSD is so severe that he is 
unable to remain employed.  38 C.F.R. § 4.16(b) (2003) 
provides for assignment of a total rating if a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected 
disability(ies).  The Board must address all issues which are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the Board's decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95-95 (1996), citing EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) and Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is required to address the issue of entitlement to 
a TDIU rating under § 4.16(b) when it is reasonably raised by 
the record before the Board on a claim for an increased 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  See also 
VAOPGCPREC 6-96 (August 16, 1996), published at 61 Fed. Reg. 
66,749 (1996), which provides that the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim where the TDIU claim is based solely 
upon the disability which is the subject of the increased 
rating claim.  

The veteran in this case has no other service-connected 
disabilities and has claimed that he cannot work due to his 
PTSD.  Also, the record contains the report of VA examination 
dated in August 2003, wherein the VA examiner indicated that 
the veteran could not maintain employment due to self-
destructive behaviors and emotional dyscontrol; PTSD was 
among the diagnoses provided.  Thus, VA is required to 
address whether the veteran is entitled to a TDIU rating 
under 38 C.F.R. § 4.16(b).

The Board further acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
appeal now before the Board.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as the Social 
Security Administration (SSA).  At his July 2003 Decision 
Review Officer hearing, the veteran references the fact that 
he has been receiving SSA disability benefits since 1999.  
The SSA records are not associated with the claims file and 
since they are potentially probative of this appeal they 
should be obtained prior to adjudication.  In addition, while 
on remand, any outstanding records of relevant psychiatric 
treatment should be obtained for consideration in connection 
with the veteran's appeal.  

Also, the veteran was last afforded a psychiatric VA 
examination for compensation purposes in August 2003.  Since 
that time, the veteran has stated that his psychiatric 
disability has increased in severity, and he has reiterated 
that he could not secure and retain substantially gainful 
employment due to his PTSD symptomatology.  As such, a 
contemporary examination is needed to properly determine the 
nature and extent of manifested PTSD symptoms and the impact 
of such on the veteran's employability.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating claim, to include providing the 
veteran with the rating criteria 
governing mental disorders, and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The veteran should be 
requested to submit all evidence in his 
possession pertinent to the appeal.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for PTSD.  The RO should take 
the appropriate steps to obtain 
identified records not already associated 
with the claims file.  A response, 
negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  The RO should, in any case, obtain 
from SSA any determination pertinent to 
the veteran's claim for disability 
benefits, as well as any medical records 
relied upon concerning that claim.  A 
response, negative or positive, should be 
associated with the claims file.

4.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  The examiner should identify 
the nature, frequency and severity of all 
current manifestations of PTSD.  
Specifically, the examiner should comment 
upon whether the following are associated 
with or dissociated from service-
connected PTSD:  the veteran's gambling 
addiction; fire-setting; suicide ideation 
and attempts; depression; and, rituals of 
counting objects and bathing up to three 
times a day.  The examiner should also 
specifically indicate whether the veteran 
has poor impulse control and/or impaired 
judgment due to PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned as pertains entirely to 
service-connected PTSD and its 
manifestations and then provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed must 
be provided.

5.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


